Barnard, P. J.
The complaint was dismissed in this case without any proof being taken. The only question presented by this appeal,'is whether the complaint states facts sufficient to constitute a cause of action. I think beyond a question it does. The complaint charges the defendant with presenting claims to the board of supervisors of Richmond county, which were not legal claims against the county, were for services not rendered to the county, or for which the county could legally be charged. The complaint further charges that the defendant knew the claims were not legal, and fraudulently procured a warrant for payment of the same of the *433board of supervisors. The defendant has no right to retain money obtained by such means, and the supervisors had no right to pay it to him. A trial may develop a right to the money by the defendant.
Judgment should be reversed, and new trial granted) costs to abide events.

Judgment reversed and new trial ordered.